Citation Nr: 1828290	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  14-28 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to participation in the Veterans Retraining Assistance Program (VRAP), to include whether the character of the appellant's discharge is a bar to the receipt of benefits administered by VA.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Jeanne Celtnieks, Associate Counsel





INTRODUCTION

The Appellant had active service from August 1978 to October 1980.  He was discharged from service under other than honorable conditions.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2013 decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

A hearing was held before the undersigned in January 2015.  The claim was remanded by the Board's decision of December 2016 and is now returned for further adjudication.  


FINDINGS OF FACT

1.  The Appellant was discharged from active service under other than honorable conditions due to willful and persistent misconduct, including multiple periods of unauthorized absence, failure to obey orders, insubordination, and other offenses.  

2.  The nature of the Appellant's misconduct was not minor.

3.  The Appellant was not insane at the time of the misconduct.


CONCLUSION OF LAW

The Appellant is not eligible for participation in VRAP due to the character of his discharge.  VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 713, § 211(e)(1)(B) (Nov. 21, 2011); 38 C.F.R. § 3.12 (2017).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Participation in VRAP requires that an applicant's last discharge from active service be under conditions other than dishonorable.  VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 713, § 211(e)(1)(B) (Nov. 21, 2011);  

Under VA regulations, a discharge or release because of willful and persistent misconduct is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12 (d)(4).  Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n).  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or a wanton and reckless disregard of its probable consequences.  Id.  However, a discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  38 C.F.R. § 3.12(d)(4).  An offense that interferes with or precludes the performance of military duties cannot be characterized as a minor offense.  See Stringham v. Brown, 8 Vet. App. 445, 448 (1995).

A discharge or release from service for willful and persistent misconduct, as specified in 38 C.F.R § 3.12, is a bar to benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release.  See 38 U.S.C. § 5303(b) (2012).  Under VA regulation, an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a); see Zang v. Brown, 8 Vet. App. 246, 253 (1995); see also VAOPGCPREC 20-97 (May 22, 1997) (clarifying VA's definition of insanity).  Although insanity need not be causally connected to the misconduct that led to the discharge, it must be concurrent with that misconduct and requires competent medical evidence to establish a diagnosis.  See Beck v. West, 13 Vet. App. 535, 539 (2000); Zang, 8 Vet. App. at 254-55; 38 C.F.R. § 3.354(a).

The Appellant entered active service at age 17 having completed his education through the 8th grade.  He testified and provided written statements asserting that he had difficulties in service due to his youth, limited education, and immaturity.  He states he faced racial bigotry in the Navy and, at the time, was unable to voice his concerns and seek appropriate assistance through his chain of command.

He acknowledged in his testimony and written statements that he made poor decisions during his active service.  During his hearing, he asserted that he felt he had been fully punished for his behavior by serving a sentence of 39 days in military confinement.  He recalled being released from this confinement in August or September 1980 and receiving orders to transfer to a new duty station.  He believed he had completed all punishment allotted for his misdeeds and anticipated continuing his service aboard a new ship.  He reports that he was then approached by a civilian Navy employee and offered an administrative discharge.  Feeling worn down, and possibly depressed, he accepted the discharge.  He did not understand that it would be characterized as other than honorable.

Review of the Appellant's military personnel file reveals he received non-judicial punishment on multiple occasions for conduct including disobeying orders, insubordination, fighting, and theft.  He was first disciplined and received a counseling statement in June 1979.  He was again counseled in July 1979 and November 1979 and signed statements acknowledging continued misconduct could result in a discharge characterized as other than honorable.  Records reflect he was punished with 30 days of confinement in October 1979 and again in November 1979.  No other periods of confinement are reflected in the records; however, the Appellant was at times restricted to the confines of the Charleston Naval base.

The records document four periods of unauthorized absence; December 1979 to January 1980, March 1980, April 1980 to May 1980, and September 1980.  Two of these periods extended over 40 days.  During his unauthorized absence of December 1979 to January 1980, the Appellant missed movement when his ship departed Charleston, SC.  

In August 1980 the Charleston Naval Command issued a memorandum recommending the Appellant be discharged for reason of misconduct.  An opportunity for a hearing and legal representation were offered, however the Appellant declined.  He acknowledged that his history of non-judicial punishments would be considered in determining whether he would be separated from service and the characterization the possible discharge.  In September 1980, the Commanding Officer recommended separation and in October 1980 the Appellant was discharged.  There is no indication that the Appellant was confined for 39 days ending in August or September of 1980 or that orders were issued to continue his service aboard a new ship.

The Appellant's unlawful conduct extended over 16 months prior to his discharge.  His actions, particularly repeatedly leaving his assigned duty station for extended periods of time, interfered with the performance of his military duties.  

The Board has considered the Appellant's contentions that his own immaturity and the conduct of others contributed to his difficulties.  Nonetheless, these circumstances do not change the willful and persistent nature of his misconduct in service.  His discharge, per VA regulations, is characterized as dishonorable.  

The Appellant has not specifically contended that he suffered from insanity at the time of his misconduct but alleged he might have been depressed at the time.  To afford the Appellant every due process consideration, on remand the Board requested a medical opinion to determine if the bar to his participation in VRAP might be removed based on insanity at the time of his misconduct.  A VA examiner reviewed the Appellant's file and provided an opinion in June 2017.  He noted the Appellant, during his unauthorized absences, was not accused of crimes or other erratic or unstable behavior.  He concluded it was more likely than not the Appellant's behavior during his active service was not an indication of insanity.  There are no competent opinions of record to the contrary.  As such the preponderance of the evidence is against finding the Appellant was insane while he engaged in willful and persistent misconduct leading to his discharge from the Navy.

The Board notes the Appellant is now a well-respected merchant sailor.  He gives back to the community by working with young people.  Multiple letters of support, attesting to the Appellant's admirable qualities, are of record.  Nonetheless, the character of his discharge, not his current standing in the community, bars his participation in VRAP.  


ORDER

The character of the Appellant's discharge from service constitutes a bar to his participation in VRAP, and the appeal is denied.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


